DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 03/31/2020.
2.	Claims 1-20 are pending.
3. 	Claims 1-20 rejected.



Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 ends with a semicolon (;). Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Vidyasankar Raman et al (US 20180288736 A1), hereinafter “Raman”.

Regarding Claim 1, Raman discloses a system, comprising: 
2a management apparatus (Raman, Paragraph 0025, management system) configured to:
3generate a user interface for specifying metadata for 4configuring a set of counting use cases (Raman, Paragraph 0035, user accesses user interface to configure different types of notifications by several resources. Paragraph 0046, multiple notification counters);
5receive, via the user interface, requirements associated with 6implementing the set of counting use cases (Raman, Paragraph 0035, notifications may be organized according to the classes managed by rules manager, which are configured by the user through a user interface);
and 7generate assignments between the set of counting use cases and 8a set of counting solutions based on comparisons of the requirements 9with features of the set of counting solutions (Raman, Paragraph 0035, rules manager of monitoring system is configured to store information including indications or definitions of multiple classes of notifications to be sent to recipients based on configurations set by the user. For example, regular alert notifications may be considered one class, while outage notifications may be considered another class. Other classes may include personal service health notifications, planned maintenance notifications, log notifications, user-created notifications, and system-created notifications);
and 10a processing apparatus configured to:
11receive a set of unified requests over an application 12programming interface (API) (Raman, Paragraph 0033, computing devices interface with each other through one or more application programming interfaces (APIs). Paragraph 0036, notification monitor is configured to monitor notifications of one or more classes transmitted from resources/resource sets to each recipient over a period of time),
wherein each of the unified requests 13comprises an operation to be applied to one or more counters 14maintained by one of the counting solutions (Raman, Paragraphs 0035-0037, notification monitor is configured to monitor notifications and determine the appropriate action to perform based on the configurations previously made by the user);
and 15for each unified request in the set of unified requests:
16match a first parameter of the unified request to a 17counting use case and a counting solution assigned to the 18counting use case (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraphs 0043-0046, monitoring system includes a notification counter that is used to determine the amount of notifications that are going to be sent to recipients);
19format a set of parameters in the unified request into an 20adapted request that is transmitted to the counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system),
21wherein the adapted request adheres to a first interface 22specification implemented by the counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, notification log is examined in order to determine if notifications are sent or not);
23format a unified response to the unified request, 24wherein the unified response comprises a value of a counter 25stored on the counting solution and adheres to a second 26interface specification for the API (Raman, Paragraph 0047, number of notifications are determined in order to send the appropriate amount of notifications to the recipient);
and43CHS Attorney Docket No. LI-902632-US-NP Inventors: Ahuja et al. transmit the unified response to a source of the unified request (Raman, Paragraph 0047, notifications are sent to recipient based on verification of notification log).


Regarding Claim 2, Raman discloses the system of claim 1 above, wherein generating the assignments 2between the set of counting use cases and the set of counting solutions 3comprises at least one of: 
4selecting, for a first counting use case, a first counting solution with 5values of the features that most closely match a first set of requirements for the 6first counting use case; and  7receiving, via the user interface, a user-specified assignment of a 8second counting solution to a second counting use case, wherein the second 9counting solution is selected from a set of candidate counting solutions that 10most closely match a second set of requirements for the second counting use 11case (Raman, Paragraph 0033, computing devices communicate with one another through the use of APIs and/or other mechanisms. Paragraph 0035, user accesses a user interface in order to configure how the rules manager will be used in order to receive notifications. Paragraphs 0046-0047, notification counter is used in order to determine how many notifications are going to be sent to the recipient).

Regarding Claim 3, Raman discloses the system of claim 2 above, wherein the first set of requirements 2comprises at least one of:
3a queries per second (QPS);  4a data volume;  5a period over which the first counter is retained; and 6a data consistency associate with the first counter (Raman, Paragraph 0044, new notification is raised or detected and stored in a notification log. Paragraph 0052, monitoring system is implemented in various ways to perform its functions. Notification throttling system includes a cumulative notification generator, notification counter, notification throttle, rules manager, etc. Paragraph 0053, notification monitor of notification throttling system receives one or more notifications and generates output messages, which include notifications. Paragraph 0054, rules manager configures class list to include data regarding recipients, including predetermined threshold numbers of notifications in each class that each recipient may receive before throttling notifications to the recipient, including each address for the recipient).

Regarding Claim 4, Raman discloses the system of claim 1 above, wherein the metadata comprises:
2a name of the counter; 3one or more keys for the counter; and 4a period over which the counter is retained (Raman, Paragraph 0035, user accesses a user interface in order to configure the types of notification from various resources. Notifications may have various forms, such as a telephone call, a text message, an email message, a message posted on a web UI or in an application, etc. In an embodiment, notifications may be organized according to the classes managed by rules manage. Paragraph 0036, notification monitor is configured to place the combination of a class and the recipient in a throttled mode by limiting the number of notifications of the class of notification transmitted to the recipient to a predefined threshold number per a corresponding period of time).

Regarding Claim 5, Raman discloses the system of claim 4 above, wherein the metadata further comprises:
 2a first threshold for the counter; and 44a first action to be returned in the first response when the first threshold is exceeded (Raman, Paragraph 0035, user accesses a user interface in order to configure the types of notification from various resources. Paragraph 0036, limiting the number of notifications of the class of notification transmitted to the recipient to a predefined threshold number per a corresponding period of time. If the predefined threshold for the email delivery channel for the outage class is ten emails per hour, notification monitor 106 may place the recipient email address in a throttled mode and transmit a message letting the recipient know that notifications for the outage have been throttled and that any additional, or all, notifications may be found at a web UI or elsewhere. Paragraphs 0037, 0047, determining how to send notifications based on predefined thresholds);

Regarding Claim 6, Raman discloses the system of claim 5 above, wherein the metadata further comprises:
 2a second threshold for the counter; and 3a second action to be triggered when the second threshold is exceeded (Raman, Paragraph 0054, rules manager is configured to store information that indicates or defines classes of notifications that may be sent to a recipient for use by notification monitor. Rules manager defines rules related to how many notifications can be sent to the telephone number and to the email address, and may store the corresponding threshold numbers in class list).





Regarding Claim 7, Raman discloses the system of claim 1 above, wherein formatting the set of 2parameters in the unified request into the adapted request comprises:
3identifying, in the set of parameters, one or more keys associated with 4the counter based on a rule in the metadata for accessing the counter (Raman, Paragraph 0045, notifications are stored in a notification log by the rules manager, wherein the notification log stores details related to the raising and transmission of each notification including the content, time, date, recipient, etc. Paragraph 0054, rules are used in order to determine how many notifications are sent to the recipient’s email address, telephone number, etc. based on the different classes);
5generating, from the unified request, an intermediate request that 6performs the operation on the counter at the one or more keys (Raman, Paragraph 0056, notification counter counts the notifications that are received by the notification monitor);
and 7converting, by an adapter for the counting solution, the intermediate 8request into the adapted request (Raman, Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system. Paragraph 0068, notifications are transmitted to recipient based on rules for each class of the plurality of classes).

Regarding Claim 8, Raman discloses the system of claim 1 above, wherein the operation comprises at least 2one of:  3retrieving the first counter; 4incrementing the first counter;  5resetting the first counter; and 6a batch request related to a set of additional counters maintained by the 7first counting solution (Raman, Paragraph 0046, notification counter is increased, periodically reset or decreased. Paragraph 0056, notification counter is used to count the notifications received by the notification monitor).
Regarding Claim 9, Raman discloses the system of claim 1 above, wherein generating the user interface 2comprises:
3generating a first set of user-interface elements for obtaining a name, a 4description, and one or more owners of the counting use case (Raman, Paragraph 0035, notifications may be organized according to the classes managed by rules manager, which are configured by the user through a user interface. Paragraph 0060, user interface manager provides a user interface that can be interacted with to adjust operating parameters of notification monitor. By interaction with the user interface, a user or administrator can define one or more notification classes, set and/or alter the thresholds for each class);
CHS Attorney Docket No. LI-902632-US-NP Inventors: Ahuja et al.5generating a second set of user-interface elements for obtaining a 6counter name, a counter description, one or more keys, and a retention period 7for the counter (Paragraph 0060, user interface manager provides a user interface that can be interacted with to adjust operating parameters of notification monitor. By interaction with the user interface, a user or administrator can define one or more notification classes, set and/or alter the thresholds for each class. User interface manager 318 may be configured to define the classes and set the thresholds);
8generating a third set of user-interface elements for obtaining an 9estimated QPS, a number of distinct keys, and a number of restrictions for the 10counter (Paragraph 0060, user interface manager provides a user interface that can be interacted with to adjust operating parameters of notification monitor. By interaction with the user interface, a user or administrator can define one or more notification classes, set and/or alter the thresholds for each class. User interface manager 318 may be configured to define the classes and set the thresholds);
and 11generating a fourth set of user-interface elements for obtaining a 12threshold for a counter and an action related to the threshold (Paragraph 0060, user interface manager provides a user interface that can be interacted with to adjust operating parameters of notification monitor. By interaction with the user interface, a user or administrator can define one or more notification classes, set and/or alter the thresholds for each class. User interface manager 318 may be configured to define the classes and set the thresholds).

Regarding Claim 10, Raman discloses the system of claim 1 above, wherein the adapted request is 2transmitted to the counting solution using at least one of:
3a synchronous mode that enforces strong consistency in the value of 4the counter; 5an asynchronous mode that enforces eventual consistency in the value 6of the counter; and 7a single machine counting mode that executes the unified counting 8platform and the first counting solution on a single computer system (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraphs 0043-0046, monitoring system includes a notification counter that is used to determine the amount of notifications that are going to be sent to recipients).


Regarding Claim 11, Raman discloses a method, comprising:
2matching, to metadata for defining a first counting use case, a first 3parameter of a first unified request received over an application programming 4interface (API) provided by a unified counting platform (Raman, Paragraph 0033, computing devices interface with each other through one or more application programming interfaces (APIs). Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraphs 0043-0046, monitoring system includes a notification counter that is used to determine the amount of notifications that are going to be sent to recipients),
wherein the first 5unified request comprises an operation to be applied to a first counter 6maintained by the first counting solution (Raman, Paragraphs 0035-0037, notification monitor is configured to monitor notifications and determine the appropriate action to perform based on the configurations previously made by the user);
7identifying, based on the metadata, a first counting solution assigned to 8the first counting use case (Raman, Paragraphs 0035-0037, notification monitor is configured to monitor notifications and determine the appropriate action to perform based on the configurations previously made by the user);
9formatting a first set of parameters in the first unified request into a 10first adapted request that is transmitted to the first counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system),
wherein46 CHS Attorney Docket No. LI-902632-US-NP Inventors: Ahuja et al.the first adapted request adheres to a first interface specification implemented by the first counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, notification log is examined in order to determine if notifications are sent or not);
13formatting a first response to the first adapted request from the first 14counting solution into a first unified response to the first unified request, 15wherein the first unified response comprises a value of the first counter from 16the first response and adheres to a second interface specification for the API (Raman, Paragraph 0047, number of notifications are determined in order to send the appropriate amount of notifications to the recipient);
17and 18transmitting the first unified response to a first source of the first 19unified request (Raman, Paragraph 0047, notifications are sent to recipient based on verification of notification log).
Regarding Claim 12, Raman discloses the method of claim 11 above, further comprising:
2matching a second parameter of a second unified request to the API to 3a second counting solution associated with a second counting use case (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraphs 0043-0046, monitoring system includes a notification counter that is used to determine the amount of notifications that are going to be sent to recipients);
 4formatting a second set of parameters in the second unified request into 5a second adapted request that is transmitted to the second counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system),
6wherein the second adapted request adheres to a third interface specification 7implemented by the second counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, notification log is examined in order to determine if notifications are sent or not);
8formatting a second response to the second adapted request from the 9second counting solution into a second unified response to the second unified 10request (Raman, Paragraph 0047, number of notifications are determined in order to send the appropriate amount of notifications to the recipient);
and 11transmitting the second unified response to a second source of the 12second unified request (Raman, Paragraph 0047, notifications are sent to recipient based on verification of notification log).


Regarding Claim 13, Raman discloses the method of claim 11 above, further comprising:
2generating a user interface for specifying the metadata for configuring 3the first counting use case (Raman, Paragraph 0035, notifications may be organized according to the classes managed by rules manager, which are configured by the user through a user interface. Paragraph 0046, multiple notification counters. Paragraph 0060, user interface manager provides a user interface that can be interacted with to adjust operating parameters of notification monitor. By interaction with the user interface, a user or administrator can define one or more notification classes, set and/or alter the thresholds for each class).

Regarding Claim 14, Raman discloses the method of claim 13 above, further comprising:
47receiving, via the user interface, a set of requirements associated with implementing the first counting use case (Raman, Paragraph 0035, notifications may be organized according to the classes managed by rules manager, which are configured by the user through a user interface);
and 4assigning the first counting solution to the first counting use case based 5on a comparison of the set of requirements with features of a set of counting 6solutions supported by the unified counting platform (Raman, Paragraph 0035, rules manager of monitoring system is configured to store information including indications or definitions of multiple classes of notifications to be sent to recipients based on configurations set by the user. For example, regular alert notifications may be considered one class, while outage notifications may be considered another class. Other classes may include personal service health notifications, planned maintenance notifications, log notifications, user-created notifications, and system-created notifications).


Regarding Claim 15, Raman discloses the method of claim 14 above, wherein assigning the first counting 2solution to the first counting use case comprises at least one of: 
3selecting, for the first counting use case, the first counting solution 4with values of the features that most closely match the set of requirements; 5and 6receiving, via the user interface, a user selection of the first counting 7solution from a set of candidate counting solutions that most closely match the 8set of requirements (Raman, Paragraph 0033, computing devices communicate with one another through the use of APIs and/or other mechanisms. Paragraph 0035, user accesses a user interface in order to configure how the rules manager will be used in order to receive notifications. Paragraphs 0046-0047, notification counter is used in order to determine how many notifications are going to be sent to the recipient).

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, Raman discloses the method of claim 13 above, wherein the metadata comprises:
2an identifier for the first counting use case; 3one or more keys for the first counter; and 4a period over which the first counter is retained (Raman, Paragraph 0035, user accesses a user interface in order to configure the types of notification from various resources. Notifications may have various forms, such as a telephone call, a text message, an email message, a message posted on a web UI or in an application, etc. In an embodiment, notifications may be organized according to the classes managed by rules manage. Paragraph 0036, notification monitor is configured to place the combination of a class and the recipient in a throttled mode by limiting the number of notifications of the class of notification transmitted to the recipient to a predefined threshold number per a corresponding period of time).

Regarding Claim 18, Raman discloses the method of claim 11 above, wherein formatting the first set of 2parameters in the first unified request into the first adapted request comprises:
48 CHS Attorney Docket No. LI-902632-US-NP Inventors: Ahuja et al.identifying, in the first set of parameters, one or more keys associated with the first counter based on a rule in the metadata for accessing the first 5counter (Raman, Paragraph 0045, notifications are stored in a notification log by the rules manager, wherein the notification log stores details related to the raising and transmission of each notification including the content, time, date, recipient, etc. Paragraph 0054, rules are used in order to determine how many notifications are sent to the recipient’s email address, telephone number, etc. based on the different classes);
6generating, from the first unified request, an intermediate request that 7performs the operation on the first counter at the one or more keys (Raman, Paragraph 0056, notification counter counts the notifications that are received by the notification monitor);
and 8converting, by an adapter for the first counting solution, the 9intermediate request into the second request (Raman, Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system. Paragraph 0068, notifications are transmitted to recipient based on rules for each class of the plurality of classes).

Regarding Claim 19, Raman discloses the method of claim 11 above,
wherein formatting the first response 2into the first unified response comprises:
3comparing the value of the first counter in the first response to a 4threshold for the first counter in the metadata (Raman, Paragraph 0036, notification monitor monitors messages and throttles the messages based on a predefined threshold);
and 5when the value exceeds the threshold, generating the first unified 6response to include an action associated with exceeding the threshold (Raman, Paragraph 0035, user accesses a user interface in order to configure the types of notification from various resources. Paragraph 0036, limiting the number of notifications of the class of notification transmitted to the recipient to a predefined threshold number per a corresponding period of time. If the predefined threshold for the email delivery channel for the outage class is ten emails per hour, notification monitor may place the recipient email address in a throttled mode and transmit a message letting the recipient know that notifications for the outage have been throttled and that any additional, or all, notifications may be found at a web UI or elsewhere. Paragraphs 0037, 0047, determining how to send notifications based on predefined thresholds).


Regarding Claim 20, Raman discloses a system, comprising:
2a management apparatus (Raman, Paragraph 0025, management system) configured to:
3generate a user interface for specifying metadata for 4configuring a set of counting use cases (Raman, Paragraph 0035, user accesses user interface to configure different types of notifications by several resources. Paragraph 0046, multiple notification counters);
5receive, via the user interface, requirements associated with 6implementing the set of counting use cases (Raman, Paragraph 0035, notifications may be organized according to the classes managed by rules manager, which are configured by the user through a user interface);
and  7generate assignments between the set of counting use cases and 8a set of counting solutions based on comparisons of the requirements 9with features of the set of counting solutions (Raman, Paragraph 0035, rules manager of monitoring system is configured to store information including indications or definitions of multiple classes of notifications to be sent to recipients based on configurations set by the user. For example, regular alert notifications may be considered one class, while outage notifications may be considered another class. Other classes may include personal service health notifications, planned maintenance notifications, log notifications, user-created notifications, and system-created notifications);
10means for providing a solution-agnostic application programming 11interface (API) for receiving unified requests related to the set of counting use 12cases, wherein each of the unified requests comprises an operation to be 13applied to one or more counters maintained by a counting solution (Raman, Raman, Paragraph 0033, computing devices communicate with one another through the use of APIs and/or other mechanisms. Paragraphs 0035-0037, notification monitor is configured to monitor notifications and determine the appropriate action to perform based on the configurations previously made by the user);
49CHS Attorney Docket No. IA-902632-US-NP Inventors: Ahuja el al.means for formatting, based on the metadata and the assignments, 15parameters in the unified requests into adapted requests that are transmitted to 16the counting solutions assigned to the corresponding counting use cases (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, the number of notifications sent to the recipient over a predetermined time interval are checked by the notification monitor of the monitoring system),
17wherein each of the adapted requests comprises a first format that is accepted 18by a corresponding counting solution (Raman, Paragraphs 0035-0037, notification monitor sends notifications to recipients based on configurations made. Paragraph 0047, notification log is examined in order to determine if notifications are sent or not);
19means for formatting responses to the adapted requests from the 20counting solutions into unified responses to the unified request, wherein the 21unified responses comprise counter values from the responses and a second 22format that is compatible with the solution-agnostic API (Raman, Paragraph 0047, number of notifications are determined in order to send the appropriate amount of notifications to the recipient);
and  23means for transmitting the unified responses to sources of the unified 24requests (Raman, Paragraph 0047, notifications are sent to recipient based on verification of notification log).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of.
	Some of the prior art include:
US 201303276070 A1, US 20180152366 and US 20170118304.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446